DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 19 May 2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: 
Specification, page 1, makes reference to a co-pending US application called 
“CONTROL, INCLUDING LOW-DUTY-CYCLE KILOHERTZ MODULATION, OF EACH AND ANY OF THE CONTINUITY, DUTY CYCLE, INTENSITY AND PERSISTENCE OF PHOTOSYNTHETICALLY ACTIVE RADIATION (“PAR”), INCLUDING NARROWBAND PAR AT EACH OF MULTIPLE WAVELENGTHS, YIELDS GOOD PHOTOSYNTHESIS AT REDUCED ENERGY COST”.  The specification does not provide the application number, but has instead substituted the application number with “X”.  The application number needs to be provided.  In addition, the paragraph mentions these two co-pending applications are related.  However, priority for this application is does not tie to either of these co-pending applications.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 1, the acronym PAR should be defined in the claim as --Photosynthetically Active Radiation (PAR)--  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets for a wavelength or range of wavelengths, but later in dependent claim 3 the claimed wavelength ranges conflict the ranges established in the independent claim.  For example, in claim 1 it establishes light of 420 and 439 nanometers for aqua blue; but, in claim 3 it establishes a range of 430 to 500 nanometers.  It is unclear how the dependent claim can broaden the narrowed independent claim.  Clarification is requested.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of each spectra e.g. green, red, gold orange, etc, and the claim also recites “essentially” and provides a specific wavelength range for each color which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The units of measure are not provide for the claimed intensity, fluxes in dependent claim 5, clarification is requested.
Claims 2, 4 and 5 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0020536 to Bafetti et al in view of U.S. Patent No. 8,847,514 to Reynoso et al.
Regarding Claim 1, Bafetti teaches a method of providing artificial PAR to a plant for growing, the method comprising: independently delivering at different time periods a least three different spectra of PAR drawn from the group consisting of:
1) a spectra called “ultraviolet” containing light in a narrow band of wavelengths not broader than 70 nanometers Full Width Half Maximum (FWHM), and including light of 385 nanometers which affects early light-inducible protein,
2) a spectra called “ultra blue” containing light in a narrow band of wavelengths not broader than 75 nanometers Full Width Half Maximum (FWHM), and including light of 420 and 439 nanometers which affects chlorophyll A, alpha carotene, and carotenoids,
3) a spectra called “aqua blue” containing light in a narrow band of wavelengths not broader than 70 nanometers Full Width Half Maximum (FWHM), and including light of 450 and 475 nanometers which affects chlorophyll B, beta carotene, and carotenoids,

5) a spectra called “gold orange” containing light in a narrow band of wavelengths not broader than 95 nanometers Full Width Half Maximum (FWHM), and including light of 590 and 625 nanometers which affects phycoerythrin and phycocyanin,
6) a spectra called “red” containing light in a narrow band of wavelengths not broader than 60 nanometers Full Width Half Maximum (FWHM), and including light of 645 nanometers which affects chlorophyll B, chlorophyll C, and allophycocyanin,
7) a spectra called “ultra red” containing light in a narrow band of wavelengths not broader than 50 nanometers Full Width Half Maximum (FWHM), and including light of 667 nanometers which affects chlorophyll A and phytochrome, and
8) a spectra called “far red” containing light in a narrow band of wavelengths not broader than 50 nanometers Full Width Half Maximum (FWHM), and including light of 735 nanometers which affects chlorophyll D and phytochrome. (Bafetti Figs. 4i, 6a, 9a (intensities relate to claimed band wavelengths, 9g and paragraph [0041]-[0048], [0054]-[0058], [0105], [0106], [0146], [0145], [0164], abstract, claims 1-4)
	Bafetti teaches ranges that the claimed wavelength values fall within, but is silent on explicitly claiming the exact value.  However, it would have been obvious to one of ordinary skill in the art as an obvious engineering design choice derived through routine tests and experimentation for optimal efficiency to modify the teachings of Bafetti at the time of the invention. “Obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  
Bafetti teaches a method of providing artificial PAR to a plant for growing, the method comprising: independently delivering a least three different spectra of PAR using a programmable timer circuit with a period of time that can mimic the yearly sun cycle (Bafetti 
Regarding Claim 2, Bafetti as modified teaches the independently delivering diurnally at and during at least three different time periods of the least three different spectra of PAR does still further and also independently deliver
9) a spectra called “white” containing broadband light used for plant inspection and maintenance. (Bafette paragraph [0058]).
Regarding Claim 3, Bafetti as modified teaches the independently diurnally delivered spectra called “ultraviolet” essentially contains all light flux in a band of wavelengths from 340 to 410 nanometers; wherein the independently diurnally delivered spectra called “ultra blue” essentially contains all light flux in a band of wavelengths from 390 to 465 nanometers; wherein the independently diurnally delivered spectra called “aqua blue” essentially contains all light flux in a band of wavelengths from 430 to 500 nanometers; wherein the independently diurnally delivered spectra called “green” essentially contains all light flux in a band of wavelengths from 500 to 550 nanometers; wherein the independently diurnally delivered spectra called “gold orange” essentially contains all light flux in a band of wavelengths from 565 to 650 nanometers; wherein the independently diurnally delivered spectra called “red” essentially contains all light flux in a band of wavelengths from 620 to 680 nanometers; wherein the independently diurnally 
Regarding Claim 4, Bafetti as modified teaches wherein the independently delivering diurnally at and during at least three different time periods of the least three different spectra of PAR is also independently delivering these at least three spectra at least three different intensity, or flux, levels (Bafetti Fig 9a “Intensity” I1, I2, I3).
Regarding Claim 5, Bafetti as modified teaches the independently delivering diurnally at and during at least three different time periods of the least three different spectra of PAR at least three different intensity, or flux, levels, is for such three or more of the spectra as are delivered, so delivering the different spectra at the following relative intensity, or flux, levels:
1) the spectra called “ultraviolet” is delivered at a relative flux level of 40 + 10, 
2) the spectra called “ultra blue” is delivered at a relative flux level of 70 + 10,
3) the spectra called “aqua blue” is delivered at a relative flux level of 80+ 10,
4) the spectra called “green” is delivered at a relative flux level of 20 + 10,
5) the spectra called “gold orange” is delivered at a relative flux level of 80 + 10,
6) the spectra called “red” is delivered at a relative flux level of 80 + 10,
7) the spectra called “ultra red” is delivered at a relative flux level of 160 + 10, and

	Bafetti teaches a peak intensity at “gold orange” in Fig. 4h and 9g along with a variety of intensities Fig. 4a-g, 4i, 9a-f, but is silent on explicitly defined values for the intensity.  The teachings of Bafetti fall within the claimed ranges.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Bafetti at the time of the invention through routine tests and experimentation. “Obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success  Bafetti teaches the programmability of the intensity and that the intensity can be varied and manipulated to optimize conditions for particular plant species and physiological needs of the plant during certain growth period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following cited references are a teaching of the general knowledge of one of ordinary skill in the art of artificial lighting:
U.S. Patent Pub. No. 2015/0250106; U.S. Patent Pub. No. 2016/0007543; U.S. Patent Pub. No. 2015/0128490; U.S. Patent Pub. No. 2015/0061510; U.S. Patent Pub. No. 2014/0165462; U.S. Patent Pub. No. 2013/0139437; U.S. Patent Pub. No. 2011/0062873; U.S. Patent Pub. No. 2009/0323321; U.S. Patent Pub. No. 2003/0009933; U.S. Patent No. 6,459,919; U.S. Patent No. 8,738,160; U.S. Patent No. 8,505,237.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



14 September 2021